Exhibit 10.1 EXECUTION AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT Dated as of March 3, 2017 Among: CITIBANK, N.A., as Buyer, and PENNYMAC CORP., as Seller, and PENNYMAC LOAN SERVICES, LLC, as Servicer TABLE OF CONTENTS 1. APPLICABILITY 1 2. DEFINITIONS AND ACCOUNTING MATTERS 1 3. THE TRANSACTIONS 24 4. PAYMENTS; COMPUTATION; COMMITMENT FEE 27 5. TAXES; TAX TREATMENT 27 6. MARGIN MAINTENANCE 29 7. INCOME PAYMENTS 29 8. SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT 29 9. CONDITIONS PRECEDENT 33 RELEASE OF PURCHASED LOANS 37 RELIANCE 37 REPRESENTATIONS AND WARRANTIES 37 COVENANTS 44 REPURCHASE DATE PAYMENTS 56 REPURCHASE OF PURCHASED LOANS 57 RESERVED 57 ACCELERATION OF REPURCHASE DATE 57 EVENTS OF DEFAULT 57 REMEDIES 62 DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE 64 NOTICES AND OTHER COMMUNICATIONS 64 USE OF EMPLOYEE PLAN ASSETS 65 INDEMNIFICATION AND EXPENSES 65 WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS 66 REIMBURSEMENT 66 FURTHER ASSURANCES 66 TERMINATION 66 SEVERABILITY 67 BINDING EFFECT; GOVERNING LAW 67 AMENDMENTS 67 RESERVED. 67 SURVIVAL 67 CAPTIONS 67 COUNTERPARTS; ELECTRONIC SIGNATURES 67 SUBMISSION TO JURISDICTION; WAIVERS 68 WAIVER OF JURY TRIAL 68 ACKNOWLEDGEMENTS 68 HYPOTHECATION OR PLEDGE OF PURCHASED ITEMS 69 ASSIGNMENTS; PARTICIPATIONS 69 SINGLE AGREEMENT 70 INTENT 70 CONFIDENTIALITY 70 i SERVICING 71 PERIODIC DUE DILIGENCE REVIEW 72 SET-OFF 72 ENTIRE AGREEMENT 73 AMENDMENT AND RESTATEMENT 73 ANNEX I SCHEDULES SCHEDULE 1 Representations and Warranties re: Loans SCHEDULE 2 Filing Jurisdictions and Offices SCHEDULE 3 Subsidiaries SCHEDULE 4 Relevant States SCHEDULE 5 Other Indebtedness EXHIBITS EXHIBIT A Form of Monthly and Quarterly Certification EXHIBIT B Reserved EXHIBIT C Reserved EXHIBIT D Reserved EXHIBIT E Reserved EXHIBIT F Required Fields for Servicing Transmission EXHIBIT G Required Fields for Loan Schedule EXHIBIT H Form of Confidentiality Agreement EXHIBIT I Form of Instruction Letter EXHIBIT J Form of Power of Attorney EXHIBIT K Form of Security Release Certification ii AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of March 3, 2017, among PENNYMAC CORP., a Delaware corporation as seller (“Seller”), PENNYMAC LOAN SERVICES, LLC, a Delaware limited liability company, as servicer (the “Servicer”) and CITIBANK, N.A., a national banking association as buyer (“Buyer”, which term shall include any “Principal” as defined and provided for in Annex I), or as agent pursuant hereto (“Agent”). 1. APPLICABILITY Buyer shall, with respect to the Committed Amount and may, with respect to the Uncommitted Amount, from time to time, upon the terms and conditions set forth herein, agree to enter into transactions in which Seller transfers to Buyer Eligible Loans against the transfer of funds by Buyer, with a simultaneous agreement by Buyer to transfer to Seller such Purchased Loans at a date certain, against the transfer of funds by Seller.Each such transaction shall be referred to herein as a “Transaction”, and, unless otherwise agreed in writing, shall be governed by this Agreement. 2. DEFINITIONS AND ACCOUNTING MATTERS (a) Defined Terms. As used herein, the following terms have the following meanings (all terms defined in this Section2 or in other provisions of this Agreement in the singular to have the same meanings when used in the plural and vice versa): “Ability to Repay Rule” shall mean 12 CFR 1026.43(c), including all applicable official staff commentary. “Accepted Servicing Practices” shall mean with respect to any Loan, those accepted and prudent mortgage servicing practices (including collection procedures) of prudent mortgage lending institutions that service mortgage loans of the same type as the Loans in the jurisdiction where the related Mortgaged Property is located, and which are in accordance with FHA Regulations, VA Regulations, Ginnie Mae, Freddie Mac and Fannie Mae servicing practices and procedures for MBS pool mortgages, as defined in the FHA, VA, Ginnie Mae, Freddie Mac and Fannie Mae servicing guides including future updates, and in a manner at least equal in quality to the servicing Seller or Seller’s designee provides to mortgage loans and real estate owned properties which it owns in its own portfolio. “Additional Amount” shall have the meaning provided in Section 5(a). “Additional Purchased Loans” shall have the meaning provided in Section 6(a). “Adjustable Rate Loan” shall mean a Loan which provides for the adjustment of the Mortgage Interest Rate payable in respect thereto.
